DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed on March 7, 2022, with respect to rejection of claims 6, 7, 9 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Accordingly, the rejection of  claims 6, 7, 9 and 10  has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein a bottom surface of 13the thin film pressure sensor (3) is in the same plane with a bottom surface of the 14bonding adhesive (2), and the thickness of the thin film pressure sensor (3) is 3- 1510pm greater than that of the bonding adhesive (2); wherein a threading hole (403) 16is disposed in the worktable (4), the threading hole (403) is cuboid-shaped, and 17runs through the worktable (4); wherein the thin film pressure sensor (3) is 18connected to the data acquisition and wireless transmission module through a 19conducting wire that runs through the threading hole (403); wherein the data 20acquisition and wireless transmission module is located in a cavity (503) of the 21bearing table (5) and affixed to the bearing table (5) through a bolt and a screw 22hole (502); and wherein the bearing table (5) is affixed to the wafer spindle base 23(6) located on a grinding machine,” as recited in claim 1, and “step 1: providing a calibrated force t, deducing grinding force Ft based on the relationship between 18pressure and voltage established in step 2, thus measuring the grinding force; 19wherein a corresponding stress is = Ft/Amax , wherein Amax is the maximum 20contact area between a grinding tooth and the thin film pressure sensor,” as recited in claim 9.
Claims 2-8 and 10 are also allowed as being directly dependent of the allowed independent base claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 26, 2022